DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I – claims 1, 3-6, 8, 14-19, 22, 25, 28-29 and 35 and Species A – Figs. 1-6b in the reply filed on June 28, 2021 is acknowledged.  Applicant further notes that claims 1, 3-6, 8, 14-16, 19, 22, 25 and 28-29 are associated with elected species A (Remarks pg. 7). The traversal is on the ground(s) that (a) the prior art cited does not teach the special technical feature (or inventive concept; i.e. the thin wall portion is between 0.25 mm and 0.5 mm thick), and (b) the additional figures…simply add additional structural components that build upon the inventive concept. Thus, it is respectfully submitted that the species election is moot and should be withdrawn, as the figures are obvious variants of one another, and would not require an undue burden on the examination of the application. Essentially no serious search burden (Remarks pg. 8).
This is not found persuasive because: in response to (A): upon further review, examiner concedes that Cheney, Rapson, Lovell and Malone et al. (as mentioned in the lack of unity requirement dated 01/01/2021) does not teach the special technical feature of “the thin wall portion is between 0.25 mm and 0.5 mm thick.”  However, upon further review and an updated search, this special technical feature still does not make a contribution over the following prior WO95/24347A1 (art of record), US 5533638A (art of record) and US 5226551 (art of record), each teach a (polypropylene or polyethylene) collapsible container having a thin wall portion, wherein the thin wall portion has a thickness that ranges 0.08-0.30 mm, or 0.15- 033 mm or 0.05-0.30 mm, which all overlap within the claimed ranged of 0.25 to 0.5 mm; emphasis added.
	In response to (B): Examiner contends that the species presented comprise mutually exclusive features thereby dictating that a requirement for restriction is indeed proper.  The mere fact that the species contain common elements has no bearing on whether or not the requirement of restriction is proper.  Such common elements may be encompassed by a generic claim; however, the differing features that are found in some and no other subsequent embodiments are what dictate the application of the requirement.
For at least these reason(s): the requirement is still deemed proper and is therefore made FINAL.
Claims 35-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
In summary, claims 1, 3-6, 8, 14-19, 22, 25, 28 and 29 are currently pending and will be examine on their merits herein.

Drawings
The drawings are objected to because the applicant establishes the corresponding reference character for “an inner sealing rim” is 10 (see pg. 20, Ln. 24). With this in mind, the lead line for reference character 10 is different than the lead line that is labeled “inner sealing rim” (in Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.

Claim Objections
Claims 3-6, 8, 14-19, 22, 25, 28 and 29 is/are objected to because of the following informalities:  
In claims 3-6, 8, 14-19, 22, 25, 28 and 29, Ln. 1, the preamble of each claim reads, “A container according to claim…” which could read “[[A]]The container according to claim…” to establish the proper antecedent basis and for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 8, 14-19, 22, 25, 28 and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 1, the phrase, “…type…” renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.
	In claim 1, Ln. 1-2 and 6, the phrase in each instance, “…and/or…” renders the claim to be vague and indefinite because of the indefinite meaning of the slash. Therefore, examiner suggests the following change “…[[and/]]or…”
	In claim 1, Ln. 3, the phrase, “…said wall portions…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “two or more wall portions” (claim 1, Ln. 2-3) when referring to “said wall portions” or different “wall portions”? Further clarification is required.
	In claim 1, Ln. 5 and 8, the phrase in each instance, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 1, Ln. 6, the phrase, “…the wall portions…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “two or more wall portions” (Claim 1, Ln. 2-3) when referring to “the wall portions” or different “wall portions”? Further clarification is required.
	In claim 1, Ln. 6-7, the phrase, “…said ate least one thin wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “at least one thin or foldable wall portion” (Claim 1, Ln. 3-4) when referring to “said at least one thin wall portion” or a different “at least one thin wall portion”? Further clarification is required.
	In claim 1, Ln. 6-7, the phrase in each instance, “…base…” and “…the base…” both lack antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a base portion” (claim 1, Ln. 4) when referring to “base” and “the base” or a different “base”? Further clarification is required.
	In claim 1, Ln. 7, the phrase, “…a first sidewall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least a first sidewall portion…” (Claim 1, Ln. 3; which claim 18 depends from), which suggests more than one “first sidewall portion.” Therefore, it is unclear as to which specific “first sidewall portion” in this instance. Further clarification is required. 
	In claim 1, Ln. 7-8, the phrase, “…the thin wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 3, Ln. 1, the phrase, “…the thin wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 3, Ln. 2, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 4, Ln. 1, the phrase, “…the thin wall…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. 
	In claim 4, Ln. 1, the phrase in each instance, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 5, Ln. 1, the phrase, “…the thin wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 5, Ln. 2, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 6, Ln. 1, the phrase, “…the wall thickness…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 6, Ln. 1, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 14, Ln. 1, the phrase, “…the thin wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 15, Ln. 1, the phrase, “…the thin wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 15, Ln. 2-3, the phrase, “…first and second sidewall portions…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Furthermore, the applicant has not establish “a second sidewall portion” per se in claim 1 (which claim 15 depends from). Further clarification is required.  
	In claim 15, Ln. 3, the phrase, “…and/or…” renders the claim to be vague and indefinite because of the indefinite meaning of the slash. Therefore, examiner suggests the following change “…[[and/]]or…”
	In claim 15, Ln. 3, the phrase, “…a sidewall portion…” renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 16, Ln. 1, the phrase, “…the thin wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 16, Ln. 2, the phrase in each instance, “…and/or…” renders the claim to be vague and indefinite because of the indefinite meaning of the slash. Therefore, examiner suggests the following change “…[[and/]]or…”
	In claim 16, Ln. 2, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 16, Ln. 2, the phrase, “…or the like…” renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP §2173.05(d)
	In claim 17, Ln. 1, the phrase, “…said thin wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 17, Ln. 2, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 17, Ln. 3, the phrase, “…the side wall portions…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 18, Ln. 1-2, the phrase, “…the second sidewall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least a second sidewall portion…” (Claim 17, Ln. 1-2; which claim 18 depends from), which suggests more than one “second sidewall portion.” Therefore, it is unclear as to which specific “second sidewall portion” in this instance. Further clarification is required. 
	In claim 18, Ln. 2, the phrase in each instance, “…and/or…” renders the claim to be vague and indefinite because of the indefinite meaning of the slash. Therefore, examiner suggests the following change “…[[and/]]or…”
	In claim 19, Ln. 1, the phrase, “…the thin wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 22, Ln. 1-2, the phrase, “…the thinner thin wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 22, Ln. 2, the phrase, “…the side wall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 25, Ln. 1, the phrases, “…a lid…” and “…the lid…” renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a lid” (Claim 1, Ln. 4; which claim 25 depends from) when referring to “a lid” and “the lid” or a different “lid”? Further clarification is required. 
	In claim 28, Ln. 1, the phrase, “…the sidewall portions…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 28, Ln. 1, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 29, Ln. 1, the phrase, “…the thin wall portions…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 29, Ln. 2, the phrase, “…the side wall portions…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 3-6, 8, 14-19, 22, 25, 28 and 29, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 8, 14-19, 22, 25, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dowbrands Inc. (WO 95/24347 A1 – art of record; hereinafter Dowbrands).
Regarding claim 1, Dowbrands discloses a container (10; for food and/or beverage type items), said container is manufactured from polypropylene and/or polyethylene (Dowbrands pg. 4 Ln. 28 – pg. 6 Ln. 38) and at least partially defined by two or more wall portions, said wall portions including at least a first sidewall portion (22 or 26), and at least one thin or foldable wall portion (24), said container also including a base portion (16) and a lid (14) and is convertible between a first substantially flattened storage or transport condition (see Dowbrands Fig. 4) and a second in-use or expanded condition by manipulation of the wall portions and/or base (see Dowbrands Fig. 1), said at least one thin wall portion being formed or located between a first sidewall portion and the base, wherein the thin wall portion is between, or is substantially between 3-12 mils thick (i.e. 0.08-0.30 mm; Dowbrands pg. 3 Ln. 19 – pg. 10 Ln. 5 and Figs. 1-6). 
Examiner’s note: 
Dowbrands disclosed thickness range of the intermediate portion (i.e. the claimed thin wall portion) overlaps with the claimed range of 0.25-0.5 mm thick; specifically, from 0.25-0.3 mm; emphasis added. Thus, Dowbrands teaches the claimed thickness range of 0.25-0.5 mm; emphasis added. See MPEP §2131.03(II).
Furthermore, regarding the following limitation, “…is manufactured from…” which is a product-by-process limitation, to which not patentable weight has been given by the examiner. Applicant is reminded of the following: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (See MPEP §2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Regarding claim 3, Dowbrands as above further discloses wherein the thin wall portion of a substantially polypropylene material is 3-12 mils thick or in cross sectional width (i.e. 0.08-0.30 mm; Dowbrands pg. 4 Ln. 7-11 and pg. 4 Ln. 28 – pg. 6 Ln. 38).
Examiner’s note: Dowbrands disclosed thickness range of the intermediate portion (i.e. the claimed thin wall portion) overlaps with the claimed range of 0.25-0.45 mm thick; specifically, from 0.25-0.3 mm; emphasis added. Thus, Dowbrands teaches the claimed thickness range of 0.25-0.45 mm; emphasis added.  See MPEP §2131.03(II).
Regarding claim 4, Dowbrands as above further teaches all the structural limitations as set forth in claims 1 and 3 (respectively), except for wherein the thin wall thickness is substantially 0.31 mm.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin wall (portion) thickness to be substantially 0.31 See MPEP§2144.05(II)(A)
Regarding claim 5, Dowbrands as above further teaches wherein the thin wall portion is 3-12 mils (i.e. 0.08 – 0.30 mm) thick or in cross sectional width (Dowbrands pg. 4 Ln. 7-11). 
Examiner’s note: Dowbrands disclosed thickness range of the intermediate portion (i.e. the claimed thin wall portion) overlaps with the claimed range of 0.25-0.5 mm thick; specifically, from 0.25-0.3 mm; emphasis added. Thus, Dowbrands teaches the claimed thickness range of 0.25-0.5 mm; emphasis added. See MPEP §2131.03(II).
	Thus, Dowbrands fails to teach the thin wall portion of a substantially polyethylene material.  However, Dowbrands further teaches that the overall container is made from a multi-layered construction in which both an outer layer (28) and an inner layer (28) are made from polypropylene and an intermediate layer (32; see Dowbrands Fig. 3) is made from polyethylene (Dowbrands pg. 2 Ln. 14-20 and pg. 4 Ln. 30 – pg. 6 Ln. 20). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the make the overall container which includes the thin wall portion out of polyethylene to make it more elastic and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07
Regarding claim 6, modified Dowbrands as above further teaches all the structural limitations as set forth in claim 1 and 5 (respectively), except for wherein the wall thickness is substantially 0.35 mm.
See MPEP§2144.05(II)(A)
Regarding claim 8, Dowbrands further discloses wherein the container is manufactured from polypropylene base material plus plasticiser additives for hot fill, microwave and other food applications (Dowbrands pg. 2 Ln. 9-29).
Examiner’s note: regarding the following limitation, “…is manufactured from…” which is a product-by-process limitation, to which not patentable weight has been given by the examiner. Applicant is reminded of the following: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (See MPEP §2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Regarding claim 14, Dowbrands further discloses wherein the thin wall portion is curved or non-linear when in at least the second in-use or expanded condition.
Regarding claim 15, Dowbrands as above further teaches all the structural limitations as set forth in claim 1, except for wherein the top to bottom length of the thin wall portion is at least 25% greater or longer than the distance between first and second sidewall portions and/or at least 25% greater or longer than the linear distance between a sidewall portion and the base portion when viewed in plan in said second or in-use or expanded condition.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the top to bottom length of the thin wall portion is at least 25% greater or longer than the distance between first and second sidewall portions and/or at least 25% greater or longer than the linear distance between a sidewall portion and the base portion when viewed in plan in said second or in-use or expanded condition to adjust the overall size of the container, and since it has been held that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A or B)
Regarding claim 16, Dowbrands further discloses wherein the thin wall portion is and/or substantially forms a region of flexion which bends, flexes, folds and/or the like at one or more points on the area of the same when moving the container between the first and second conditions.
Regarding claim 17, Dowbrands further discloses wherein the container includes first and at least a second sidewall portion wherein said thin wall portion is disposed or located substantially between the side wall portions (see Dowbrands Figs. 1-6).
Regarding claim 18, Dowbrands further discloses wherein the second sidewall portion is attached to and/or depends from the base portion (see Dowbrands Figs. 1-6).
Regarding claim 19, Dowbrands further discloses wherein the thin wall portion forms a band around the container (see Dowbrands Figs. 1-6).
Regarding claim 22, Dowbrands further discloses wherein as force is applied the thinner thin wall portion which extends into the side wall portion at least partially collapses or bends, thereby see Dowbrands Figs. 1-6).
Regarding claim 25, Dowbrands further discloses wherein the container includes a lid wherein at least a portion of the lid being removable to access the items contained therein in use (see Dowbrands Figs. 1-6).
Regarding claim 28, Dowbrands further discloses wherein the sidewall portions are substantially linear, straight or non-curved when viewed in vertical cross-section (see Dowbrands Figs. 1-6).
Regarding claim 29, Dowbrands further discloses wherein the thin wall portions are more flexible or less rigid than the side wall portions and roll when moving the container between the first and second conditions (see Dowbrands Figs. 1-6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736